Case 2:08-cv-11887-GCS-MAR ECF No. 808 filed 07/29/19   PageID.11286   Page 1 of 13




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



  SECURITIES AND EXCHANGE        )
  COMMISSION,                    )
                                 )
             Plaintiff,          )
                                 )             Case No. 08-11887
        vs.                      )             Hon. George C. Steeh
                                 )
  GREGORY N. MCKNIGHT, and       )
  LEGISI HOLDINGS, LLC,          )
                                 )
             Defendants,         )
                                 )
        and                      )
                                 )
  LEGISI MARKETING, INC., LIDO )
  CONSULTING , LLC, HEALTHY )
  BODY NUTRACEUTICALS,           )
  LINDENWOOD ENTERPRISES,        )
  LLC , DANIELLE BURTON,         )
  THERESA BURTON, and            )
  JENNIFER MCKNIGHT,             )
                                 )
              Relief Defendants. )
                                 )
                                 )


                  FOURTEENTH INTERIM REPORT OF RECEIVER




  221901030.2 30711/122570
Case 2:08-cv-11887-GCS-MAR ECF No. 808 filed 07/29/19        PageID.11287    Page 2 of 13



          Robert D. Gordon (the “Receiver”), by his counsel, Clark Hill PLC, submits

  this Fourteenth Interim Report regarding the status of the administration of the

  Receivership Estate (defined below) in connection with the above-captioned case.

                                    I. Background

          On May 5, 2008, the United States Securities and Exchange Commission

  (the “SEC”) filed a complaint (the “Complaint”) against Defendants Gregory N.

  McKnight (“McKnight”) and Legisi Holdings, LLC (referred to collectively with

  Legisi Marketing, Inc. as “Legisi”), and Relief Defendants Jennifer McKnight,

  Theresa Burton, Danielle Burton, Lindenwood Enterprises, LLC, Healthy Body

  Nutraceuticals, and Lido Consulting, LLC, alleging, among other things, violations

  of various federal securities laws. In its Complaint, the SEC alleges that Defendant

  McKnight, through his control of Defendant Legisi, raised approximately $72

  million from investors in violation of federal securities laws. It is further alleged

  that McKnight and Legisi invested approximately $33 million of such funds in

  various investments such as foreign currencies, commodity futures, shares and

  warrants in thinly-traded over-the-counter stocks, in one privately-held company,

  and in one real estate investment partnership. Concurrently, the SEC filed an Ex

  Parte Motion for the Appointment of a Receiver.

          On May 5, 2008, the Court entered its Order Appointing Receiver (the

  “Receiver Order”), appointing Robert D. Gordon as Receiver for the estate of


                                          -2-
  221901030.2 30711/122570
Case 2:08-cv-11887-GCS-MAR ECF No. 808 filed 07/29/19         PageID.11288    Page 3 of 13



  Gregory N. McKnight and the estates of every corporation, partnership, trust

  and/or other entity which is directly or indirectly owned by, or under the direct or

  indirect control of, McKnight (collectively, the “Receivership Estate”). Pursuant

  to the Receiver Order, the Receiver has a number of powers and duties in

  administering the Receivership Estate including, among other things, (i) taking

  custody, control, and possession of all funds, property, premises, leases, and other

  assets of, or in the possession or under the control of, the Receivership Estate, (ii)

  managing, controlling, and operating the Receivership Estate, and (iii) making

  payments and disbursements from the funds taken into his custody, control, and

  possession.

          Since the inception of this case, the Receiver has filed thirteen interim

  reports in order to update the Court, investors, and creditors regarding the status of

  these proceedings. Those reports, along with additional updates, have been posted

  on the Receiver’s website dedicated to this case. The most recent interim report

  was filed on July 10, 2018 [Dkt. No. 767], providing an update through June 30,

  2018. The Receiver now files this Fourteenth Interim Report, discussing the status

  of the Receivership Estate and actions taken by the Receiver, specifically from

  June 30, 2018 through July 9, 2019.




                                           -3-
  221901030.2 30711/122570
Case 2:08-cv-11887-GCS-MAR ECF No. 808 filed 07/29/19        PageID.11289    Page 4 of 13




               II. Summary of Actions Taken Since the Last Interim Report
          A.       Recoveries from “Net Winners”
          Through a combination of demand letters and lawsuits, the Receiver has

  recovered $573,984.59 from investors who received more money from the Ponzi

  scheme than that which they deposited into the scheme (“Net Winners”). There

  are no new developments to report in this regard since the last interim report, and

  the Receiver does not expect further Net Winner recoveries other than from

  collection on judgments against certain Net Winners.

          B.       Recovery from e-Bullion

          As discussed in the Ninth Interim Report, on June 6, 2013, the Receiver filed

  his Motion for Order Authorizing the Receiver to Receive and Collect Any

  Remission or Restoration of Forfeited Funds Recoverable by or Payable to Legisi

  Investors Pursuant to Forfeiture Actions Brought by the United States (the “e-

  Bullion Claims Motion”), and on August 6, 2013, the Court entered an order

  granting the Receiver’s e-Bullion Claims Motion. This matter pertains to the U.S.

  Department of Justice’s liquidation of the web-based money transfer business

  formerly known as e-Bullion a/k/a Goldfinger Coin & Bullion (“e-Bullion”), which

  web site was often used by, among others, Legisi and its investors to transfer

  funds. The U.S. Government seized e-Bullion assets located in the United States

  and Australia. For the e-Bullion assets in the United States, the Department of


                                             -4-
  221901030.2 30711/122570
Case 2:08-cv-11887-GCS-MAR ECF No. 808 filed 07/29/19       PageID.11290    Page 5 of 13



  Justice (the “DOJ”) established a remission process in the Central District of

  California to administer claims of former accountholders of e-Bullion.

          Pursuant to the e-Bullion Claims Motion, the Receiver submitted claims to

  the DOJ remission process, seeking to recover funds asserted to belong to victims

  of the McKnight/Legisi Ponzi scheme. The claims submitted by the Receiver total

  in excess of $36 million.      The Receiver provided additional information as

  requested by the DOJ in the course of the DOJ’s analysis of claims received.

          In November 2015, the Receiver received a distribution from the U.S.-seized

  assets, in the amount of $8,275,265.97 - - an extremely positive result for the

  Receivership Estate and the victims of the McKnight/Legisi Ponzi scheme. In May

  of 2016, the Receiver distributed approximately 50% of the funds he received from

  the U.S. e-Bullion remission process. In consultation with the SEC, the Receiver

  retained the balance of the remission funds because of uncertainty over the tax

  status of the remission funds. To resolve that question, the Receiver sought a

  private letter ruling from the Internal Revenue Service that the e-Bullion funds are

  not taxable to the Estate. On February 7, 2017, the IRS issued a private letter

  ruling that the e-Bullion remission funds are not taxable to the Estate. The private

  letter ruling enabled the Receiver to make the Third Interim Distribution in July

  2017.




                                          -5-
  221901030.2 30711/122570
Case 2:08-cv-11887-GCS-MAR ECF No. 808 filed 07/29/19          PageID.11291     Page 6 of 13



          With respect to the Australia-seized assets, on April 19, 2019, the Receiver

  received a distribution from the DOJ Remission administrator in the amount of

  $6,841,188.33. On July 26, 2019, the Receiver filed a motion for court approval to

  distribute the entirety of this amount to Legisi victims. Said motion is pending as

  of the time of this Report; if approved, the Receiver will promptly proceed to make

  this fourth distribution.

          C.       Liquidation of Stock Holdings

          As discussed in detail in the Receiver’s prior interim reports, the

  Receivership Estate owns a large block of stock in Erin Energy Corporation (“Erin

  Energy”) f/k/a Camac Energy, Inc. (“Camac”) f/k/a Pacific Asia Petroleum, Inc.

  On April 22, 2015, Camac implemented a 6-to-1 reverse stock split and changed its

  name to Erin Energy and began trading as Erin Energy on April 23 (AMEX ticker:

  ERN).

          The Receiver worked throughout this case with FINNEA Group, LLC

  (“FINNEA”), to dispose of the Erin Energy stock holdings. The Receiver and

  FINNEA worked diligently to monitor the activity of the company and analyze the

  strategic disposition of the stock. In light of the relatively large stock position held

  by the Estate and the generally low trading volumes in the stock, the Receiver

  worked with FINNEA to take a deliberate and controlled approach to the




                                            -6-
  221901030.2 30711/122570
Case 2:08-cv-11887-GCS-MAR ECF No. 808 filed 07/29/19           PageID.11292    Page 7 of 13



  liquidation of the Estate’s position, to try to avoid negatively affecting the share

  price.

           Unfortunately, on April 25, 2018, without any advance warning, Erin

  Energy commenced a chapter 11 bankruptcy in the United States Bankruptcy Court

  for the Southern District of Texas. The bankruptcy filing appears to have been

  precipitated by the          enforcement (as alleged by Erin Energy, inappropriately)

  against Erin Energy of a judgment – obtained against a non-Erin Energy entity –

  and the shutting down of Erin Energy’s oil production operations.                   The

  enforcement action and subsequent bankruptcy filing destroyed the going-concern

  value of Erin Energy, and it was unable to successfully emerge from the

  bankruptcy and resume operations. On July 13, 2018, the case was converted to a

  Chapter 7 liquidation proceeding. No distribution on account of the Receivership

  Estate’s equity interest is expected.

           Prior to these latest events, the Receiver was able to successfully realize net

  proceeds in the amount of approximately $3.4 million on sales of approximately

  74% of the Estate’s entire stockholding (172,500 shares post-reverse stock split

  remaining unsold).

           D.      Litigation

                   1.        FINRA Litigation




                                                -7-
  221901030.2 30711/122570
Case 2:08-cv-11887-GCS-MAR ECF No. 808 filed 07/29/19        PageID.11293    Page 8 of 13



          As was also discussed in the Receiver’s prior reports, the Receiver filed a

  Statement of Claim with FINRA against Alan Goddard (“Goddard”), Michael

  Lichtenstein (“Lichtenstein”), Eric Bloom (“Bloom”), and Allen Goddard

  McGowan Pak & Partners LLC, now known as Sierra Equity Group LLC, as

  successor to Sierra Equity Group, Ltd. (“Sierra Equity”) (referred to collectively as

  the “Respondents”), alleging violations of federal and state securities laws,

  common law fraud, breach of fiduciary duties, and fraudulent transfers, among

  other claims, and seeking damages totaling approximately $21 million.            This

  matter was tried for over four (4) weeks before a panel of three independently

  appointed FINRA arbitrators.

          The FINRA arbitration was scheduled to resume during the weeks of March

  2, 2015, March 23, 2015 and May 4, 2015. However, just prior to the March 2

  resumption of hearings, the parties engaged in settlement discussions. On March

  20, 2015, after extensive negotiations, the Receiver, Goddard, Lichtenstein,

  Bloom, and Sierra Equity executed a Settlement Agreement (the “Settlement

  Agreement”), in which the parties, among other things, agreed to settle all matters

  which were asserted or which could have been asserted in the FINRA arbitration,

  subject to entry of an order by this Court approving the Settlement Agreement.

          On May 13, 2015, after receiving $100,000 pursuant to the terms of the

  Settlement Agreement, the Receiver filed a motion seeking this Court’s approval


                                          -8-
  221901030.2 30711/122570
Case 2:08-cv-11887-GCS-MAR ECF No. 808 filed 07/29/19       PageID.11294    Page 9 of 13



  of the Settlement Agreement [Dkt. No. 627] (the “FINRA Settlement Motion”).

  The Settlement Agreement provided, in part, for the Respondents to pay to the

  Receiver the aggregate sum of $2,750,000 pursuant to a payment schedule that ran

  through September 18, 2018. The terms of the Settlement Agreement are more

  fully set forth in the FINRA Settlement Motion.        The Settlement Agreement

  represented a reasonable and beneficial resolution of the FINRA arbitration for the

  Receivership Estate and its beneficiaries.

          Pursuant to a hearing conducted before the District Court on July 14, 2015,

  the Court entered an order on July 16, 2015 [Dkt. No. 634], approving the FINRA

  Settlement Motion. On or about October 6, 2015, the FINRA Panel entered a

  Stipulated Award pursuant to the Settlement Agreement. As of the date of the

  Thirteenth Interim Report, the Receiver had received $2,625,000 of the settlement

  amount and was awaiting the last payment in the amount of $125,000, due on

  September 18, 2018. That payment has been received by the Receiver, resulting in

  full payment of the settlement amount of $2,750,000.

                   2.        Royal Palm Litigation
          After the FINRA arbitration was resolved, the Receiver filed a motion to

  reopen a previously filed lawsuit against the Royal Palm Real Estate Investment

  Fund, I, LLLP, Royal Palm Investment Management Company, LLC, Royal

  Marketing Services, LLC, Robert Rosetto, Roxanne Rosetto, and Bruce Rosetto


                                               -9-
  221901030.2 30711/122570
Case 2:08-cv-11887-GCS-MAR ECF No. 808 filed 07/29/19         PageID.11295    Page 10 of 13



   (the “Royal Palm Lawsuit”). The Court lifted the stay and issued its scheduling

   order on December 27, 2016. On January 19, 2017, the defendants in the Royal

   Palm Lawsuit filed a motion in the United States District Court for the Eastern

   District of Michigan to transfer the case to the United States District Court for the

   Southern District of Florida. The Court denied the motion to transfer.

           The defendants also moved to dismiss the Receiver’s action for failure to

   state a claim on which relief can be granted. The Court heard argument on that

   motion on April 19, 2018. On May 25, 2018, the Court issued an opinion and

   order that granted in part and denied in part the defendants’ motion to dismiss.

   While some claims were dismissed, the Receiver believes the primary claims

   remain intact and form the basis for a substantial recovery.

           Recently, the Receiver moved for partial summary judgment on certain of

   his claims against the defendants.      The defendants have moved for summary

   judgment, seeking dismissal of all of the remaining claims against them. The

   motions will be fully briefed in August 2019, with a decision expected thereafter.

           E.       Fourth Interim Distribution
           Total distributions to date are $9.5 million, representing a return of

   approximately 22% on a total of $44,067,387.88 in allowed claims. Concurrently

   with the filing of this Report, the Receiver has sought Court approval to issue a

   fourth interim distribution to creditors in the amount of $6,841,188.33.             If


                                           - 10 -
   221901030.2 30711/122570
Case 2:08-cv-11887-GCS-MAR ECF No. 808 filed 07/29/19          PageID.11296    Page 11 of 13



   approved, then upon payment of the fourth interim distribution, total distributions

   will represent a return of approximately 31% of all allowed claims. Upon payment

   of the fourth interim distribution, the Receivership Estate is anticipated to still

   retain approximately $1.5 million to fund ongoing activities and administrative

   expenses of the Receiver and, ultimately, a further distribution to creditors.


                                     III. Conclusion

           In sum, the Receiver continues to effectively pursue and liquidate assets of

   the Receivership Estate. Going forward, the Receiver intends to continue, among

   other things: (a) pursuing the Estate’s claims claims in the Royal Palm litigation;

   and (b) pursuing collection of judgments previously obtained against Legisi

   insiders, Net Winners, and others.




                                            - 11 -
   221901030.2 30711/122570
Case 2:08-cv-11887-GCS-MAR ECF No. 808 filed 07/29/19      PageID.11297    Page 12 of 13



                                             Respectfully submitted,

                                             CLARK HILL PLC
                                   By:       /s/ Jason R. Canvasser
                                            Edward J. Hood (P42953)
                                            Jason R. Canvasser (P69814)
                                            151 S. Old Woodward Ave., Suite 200
                                            Birmingham, Michigan 48009
                                            (248) 642-9692
                                            ehood@clarkhill.com
                                            jcanvasser@clarkhill.com


                                            Attorneys for Robert D. Gordon,
                                            Receiver of the Estate of Gregory N.
   Date: July 29, 2019                      McKnight, et al.




                                         - 12 -
   221901030.2 30711/122570
Case 2:08-cv-11887-GCS-MAR ECF No. 808 filed 07/29/19          PageID.11298    Page 13 of 13



                              CERTIFICATE OF SERVICE
           I hereby certify that on July 29, 2018, Deneen Miller electronically filed the

   Fourteenth Interim Report of Receiver with the Clerk of the Court using the ECF

   System which will send notification of such filing upon all counsel of record.



                                                 Respectfully submitted,

                                                 CLARK HILL PLC

                                       By:          /s/ Jason R. Canvasser
                                                 Jason R. Canvasser (P69814)
                                                 151 S. Old Woodward Avenue
                                                 Suite 200
                                                 Birmingham, Michigan 48009
                                                 Telephone: (248) 642-9692
                                                 Facsimile: (248) 642-2174
                                                 jcanvasser@clarkhill.com


                                                Attorneys for Robert D. Gordon,
                                                Receiver of the Estates of Gregory N.
   Date: July 29, 2018                          McKnight, et al.




                                             - 13 -
   221901030.2 30711/122570
